PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The majority finds that West Penn Power Company (West Penn) actions or inactions constituted a failure of a utility to furnish reasonable service in violation of Section 1501 of the Public Utility Code (Code), 66 Pa. C.S. § 1501, making it responsible for damages to the rental property owned by Robert Rohrbaugh and Carola Rohrbaugh (Rohrbaughs) when it terminated electric service during freezing weather causing the pipes to freeze and damage to the property. Section 1501 of the Code places no affirmative duty on West Penn to furnish electric service to the Rohr-baughs because they were not patrons or ratepayers of the utility. While I agree with the PUC that West Penn exercised very poor business judgment, the majority’s extension of Section 1501’s obligations owed to patron or ratepayer to those, such as the Rohr-baughs, who are neither, unnecessarily expands duties of the utility to individuals who are not paying for the service.
The facts underlying this dispute are as follows. The Rohrbaughs are owners of a residential property located at 210 Pine Grove Road in Pine Grove Mills, Pennsylvania. They had rented their property to Ethel Bisbicos (Bisbicos) in July of 1988. Pursuant to the lease agreement between those parties, Bisbicos was responsible for paying all of the utility bills, including electricity. All the bills were in her name. Bisbicos occupied the premises from July 27, 1988 until October 31,1989, when the Rohrbaughs evicted her from the property for nonpayment of rent. On December 4,1989, Bisbicos telephoned West Penn and requested that electrical service be disconnected at the property she was renting from the Rohr-baughs.1 During that conversation, she informed West Penn that the Rohrbaughs were the owners of the property. As a result of that phone call, on December 7, 1989, West Penn entered the property and disconnected the electric supply line. At that time, and for several days thereafter, temperatures in the immediate area of the premises were below freezing. As a result of the electrical service being disconnected and the freezing temperatures, the Rohrbaugh’s property was without heat and due to the freezing temperatures, the pipes and radiators burst causing water to spill throughout the property and damage floors, floor coverings, walls, ceilings, the plumbing system, fixtures, and the electrical wiring.
The Rohrbaughs filed a complaint against West Penn with the Court of Common Pleas of Centre County (trial court) alleging that on December 7, 1989, West Penn terminated electrical service to their property at 210 Pine Grove Road without first providing notice to them. Arguing that West Penn’s action was negligent, unreasonable and in violation of the PUC’s regulations, they sought $16,000 for the damage to their property. They also filed a complaint with the PUC attaching the complaint they filed with the trial court. The PUC dismissed the Rohrbaughs’ complaint concluding that West Penn was under no obligation to notify them that service was being terminated at their property because they had agreed Bisbicos was responsible for payment of electrical service to their property. This appeal by the *814Rohrbaughs followed.2
Not giving any deference to the PUC interpretation, the majority finds that it erred in determining that West Penn had provided adequate, safe and reasonable service to them pursuant to 66 Pa. C.S. § 1601. It holds that West Penn breached its duty to provide such service when it disconnected electric service to their rental property at the request of their former tenant even though it knew that electricity was being used for heating, the heating system was dependent on electricity and temperatures were below freezing, and where it was provided with the Rohrbaugh’s identity but failed to give them notice of its intent to terminate service. I disagree because the Rohrbaughs do not fall within the ambit of Section 1501 because they were not patrons of West Penn, and West Penn owed them no affirmative duty to provide service.
66 Pa. C.S. § 1501 provides, in relevant part, the following:
Every public utility shall furnish and maintain adequate, efficient, safe, and reasonable service and facilities, and shall make all such repairs, changes, alterations, substitutions, extensions, and improvements in or to such service and facilities as shall be necessary or proper for the accommodation, convenience, and safety of its patrons, employees, and the public. Such service also shall be reasonably continuous and without unreasonable interruptions or delay. (Emphasis added.)
Relative to that responsibility, the PUC has specific regulations at 52 Pa. Code § 56.72 dealing with the discontinuance of service. That section provides that a utility may discontinue service without prior written notice under the following circumstances:
(1) Ratepayer’s residence. When a ratepayer requests a discontinuance at his residence, when the ratepayer and members of his household are the only occupants.
Ratepayer is defined at 52 Pa. Code § 56.2 as a person in whose name a residential service account is listed and who is primarily responsible for payment of bills rendered for the service. Under the Code, there is no responsibility by West Penn to notify landlords who are not ratepayers that electric service will be terminated to their rental property.3
Based on those regulations, West Penn was not required to provide the Rohrbaughs with notice that they were going to terminate service to their residential rental property because they were not the ratepayers and did not reside at the property that was damaged. Not only did the Rohrbaughs admit at the hearing before the ALJ that Bisbicos was the ratepayer, but a copy of the lease agreement between the Rohrbaughs and Bisbicos was entered into evidence, and that agreement stated that Bisbicos was the lessee and the party responsible for paying the electric bill.4 As such, the PUC properly determined that West Penn discontinued electric service to the Rohrbaugh’s property at the request of their tenant without providing them with notice because they were not patrons/rate*815payers and were not the party to whom West Penn owed a duty of providing reasonable service.5
Accordingly, I dissent and would affirm the PUC’s order.

. There is no explanation in the record as to why there was a lapse in time of more than one month before Bisbicos called West Penn to terminate her electric service.


. Our scope of review of an order of the PUC is limited to determining whether constitutional rights have been violated, an error of law committed, or whether the PUC’s findings were not supported by substantial evidence. West Penn Power Company v. Pennsylvania Public Utility Commission, 134 Pa. Commonwealth Ct. 53, 578 A.2d 75 (1990).


. We note, however, that there are specific provisions at 52 Pa. Code § 56.121 regarding notice requirements to be made to a landlord-ratepayer when service is to be terminated at the residence where the service is in the name of the landlord. However, those provisions are inapplicable in this case because while the Rohrbaughs were landlords at the residence in question, they were not the ratepayers and service to provide electricity was in Bisbicos’ name.


.The lease agreement specifies: LESSEE SHALL BE RESPONSIBLE for and pay the following: fuel oil, electric, telephone, T.V. cable, garbage removal, snow and ice removal, mowing grass, raking leaves and controlling weeds about the property in accordance with the codes in which township the premise is located. While the Rohrbaughs also argue that the PUC erred by relying on the lease agreement because it was never made a part of the record, the Rohrbaughs attached a copy of the lease agreement to the complaint they filed with the PUC, and West Penn attached a copy of the agreement to its answer to the Rohrbaughs’ complaint. As such, it was made a part of the record and the PUC did not err by relying on that document.


. The Rohrbaughs argue that even if West Penn had a right to terminate service to its residence at the request of Bisbicos, it was not excused from exercising due care to avoid unreasonable risk of harm to their property when doing so. However, the regulations are clear that there was no duty owed to them to provide notice or to ensure that they were aware service would be terminated during inclement weather.